■MoCullooh, C. J. The petitioners were convicted of a crime constituting a felony in the circuit court of Sevier county, iand they bring the record here on certiorari to test the validity of the proceeding, it being contended that the-adjourned term of court at .which the judgment of the conviction was rendered was illegally held. The basis of this contention is that there was no proper adjournment of the court over to the day for the special adjourned term. The Sevier circuit court convened in regular session on the day specified by statute in January, 1915, and remained continuously in session until February 6th, when there was an adjournment, and the special adjourned term began on March 4,1915. The record of the court _ on February 5th shows the following entry: “Ordered that court adjourn until.....” This was signed by the . judge, and immediately on the same page follows an order of dismissal in another criminal case, and then follows an entry in these words: “Ordered that court adjourn until Thursday morning, March 4th, 1915. ’ ’ This entry was signed by the judge, and the next entry on the record is the opening order on March 4th showing the opening of the court pursuant to the adjournment on February 6th. A term of court in another county intervened between the two dates, so it foHows that if on February 6th there was an adjournment ¡of the court without specifying ¡any ¡other date for reconvening the court, the term lapsed. Roberts & Schaeffer Co. v. Jones, 82 Ark. 188. The order of adjournment, however, shows on its face that it was incomplete, and we are of the opinion that it is explained 'and ¡controlled by the subsequent entry on the ¡same day, ¡signed by the judge, ¡showing that the adjournment was to a definite date. The term did not lapse, for ¡adjourned sessions are authorized by statute even over beyond a term of court in 'another ¡county. McVay v. State, 104 Ark. 629. The ancient rule- was that a term ¡of court was considered as of one day and the ¡court ¡deemed to be continuously in ¡session from beginning of the term until the final adjournment. In conformity with that rule it has been held that the court may, at ¡any intermission time before final adjournment, reconvene. Barrett v. State, 1 Wis. 156. It was decided by the Indiana Supreme Court that after ¡an adjournment from one day to the next the court might reconvene ¡and proceed with business, the basis of the decision ¡being that the adjournment over from day to day was a mere intermission, and in contemplation ¡of law the ¡court was ¡continuously in session. Bowen v. Stewart, Admr. 128 Ind. 507. Our statute manifestly ¡contemplates different days of the term of ¡court, but it does not take ¡account of parts of ¡days, and even if the ©ourt ¡announces ¡an adjournment it has the power to reconvene ¡on the same day for the purpose of transacting business; that is to say, it has the power to do iso, but a question anight arise as to the right of the court 'to proceed in the transaction of particular 'business in the absence of the interested parties and without notice. That question does not, however, arise in the present ¡case ¡and we have no doubt of the power of the court, even if in fact an order of adjournment has been ¡announced, to reconvene the court and change that order and proceed with other business. In any view that might be taken of this record, it does not show that there was an adjournment without designation of another day for reconvening, and the term did not, for that reason, lapse. The prayer of the petition is therefore denied.